Citation Nr: 0531893	
Decision Date: 11/23/05    Archive Date: 12/02/05

DOCKET NO.  96-27 402	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for a neck disability.

3.  Entitlement to service connection for an eye disability.

4.  Entitlement to service connection for a lung disability.

5.  Entitlement to a disability rating in excess of 10 
percent for the residuals of a midshaft fracture of the left 
tibia.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
April 1961 to March 1964.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from August 1995 and May 1997 rating 
decisions by the Waco, Texas, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  The issues on appeal 
have been merged under the present docket number for 
administrative convenience.  The case was remanded for 
additional development in November 2003.

The veteran testified at separate personal hearings before 
two of the undersigned Veterans Law Judges in May 1997 and in 
September 2005.  Copies of the transcript of those hearings 
are of record.  As the Veterans Law Judges presiding at the 
hearings must participate in the decision on the claim this 
appeal must be decided by a Board panel.  See 38 C.F.R. 
§ 20.707 (2005).

Although the RO has adjudicated the issue of entitlement to 
service connection for a back disability on the merits, the 
Board is required to determine whether new and material 
evidence has been presented when a claim has been previously 
disallowed based upon the same factual basis.  Barnett v. 
Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996).  For these 
reasons, the Board must first determine whether new and 
material evidence was received to reopen the claim for 
service connection prior to an appellate review on the 
merits.  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
the equitable disposition of the veteran's appeal.

2.  In an August 1990 rating decision the RO denied reopening 
a claim for entitlement to service connection for a back 
disorder.

3.  Evidence received since the August 1990 rating decision 
was not previously submitted to agency decisionmakers, bears 
directly and substantially upon the specific matter under 
consideration, is neither cumulative nor redundant, and by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.

4.  A chronic back disability was not present in service, was 
not manifest until many years after service, and is not shown 
to be related to service.

5.  A chronic neck disability was not present in service, was 
not manifest until many years after service, and is not shown 
to be related to service.

6.  A chronic eye disability was not present in service, was 
not manifest until many years after service, and is not shown 
to be related to service.

7.  A present lung disability has not been demonstrated by 
competent evidence.

8.  The veteran's service-connected residuals of a midshaft 
fracture of the left tibia are presently manifested by 
malunion with no more than slight knee or ankle disability.




CONCLUSIONS OF LAW

1.  A chronic back disability was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1131, 5107 (West 
2002); 38 C.F.R. § 3.303 (2005).

2.  A chronic neck disability was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1131, 5107 (West 
2002); 38 C.F.R. § 3.303 (2005).

3.  A present eye disability was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1131, 5107 (West 
2002); 38 C.F.R. § 3.303 (2005).

4.  A present lung disability was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1131, 5107 (West 
2002); 38 C.F.R. § 3.303 (2005).

5.  The criteria for a rating in excess of 10 percent for the 
residuals of a midshaft fracture of the left tibia have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5262 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  In this case, 
the veteran was notified of the VCAA duties to assist by 
correspondence dated in February 2004.  The veteran's service 
medical records and all identified and authorized post-
service medical records relevant to the issues on appeal have 
been requested or obtained.  Further attempts to obtain 
additional evidence would be futile.  The Board finds the 
available medical evidence is sufficient for adequate 
determinations.  The duty to assist and duty to notify 
provisions of the VCAA have been fulfilled.  



New and Material Evidence Analysis

A review of the record shows the veteran submitted his 
request to reopen his service connection claim for a back 
disorder in February 1994.  VA regulations providing the 
conditions under which a previously denied claim may be 
reopened were amended effective for claims filed on or after 
August 29, 2001.  38 C.F.R. § 3.156(a) (2005).  The revised 
regulations do not apply to claims filed before that date.

VA regulations effective prior to August 29, 2001, provided 
that under 38 U.S.C.A. § 5108, "[i]f new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim."  
"New and material evidence" meant evidence not previously 
submitted to agency decision makers which bears "directly 
and substantially" upon the specific matter under 
consideration.  Such evidence must have been neither 
cumulative nor redundant, and, by itself or in connection 
with evidence previously assembled, such evidence must have 
been "so significant that it must be considered in order to 
fairly decide the merits of the claim."  38 C.F.R. 
§ 3.156(a) (prior to August 29, 2001); see also Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  The claimant does not 
have to demonstrate that the new evidence would likely change 
the outcome of the prior denial.  Rather, it is only 
important that there be a complete record upon which the 
claim can be evaluated and that the new evidence may 
contribute to a more complete picture of the circumstances 
surrounding the origin of a claimant's injury or disability.  
Hodge, 155 F.3d at 1363.

The United States Court of Appeals for Veterans Claims 
(Court) has held that the credibility of evidence must be 
presumed for the purpose of deciding whether it is new and 
material.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

In an August 1990 rating decision the RO denied reopening a 
claim for entitlement to service connection for a back 
disorder, in essence, based upon a finding that the evidence 
did not demonstrate residuals of a back injury during 
service.  The veteran did not appeal that determination and 
it has become final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. § 3.104 (2005).  

The Board finds that the evidence added to the claims file 
since the final determination includes evidence that was not 
previously submitted to agency decisionmakers, which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  This 
evidence consists of VA examination findings and statements 
from the veteran and his former spouse as to back problems 
during service.  As this evidence was not of record at the 
time of the last final decision and as it addresses directly 
the bases for the prior denial of the veteran's claim, it is 
"new and material" and the claim must be reopened.

As the RO reopened and re-adjudicated the veteran's claim on 
the merits, the Board finds the veteran is not prejudiced by 
an appellate review of his service connection claims based 
upon the present record.  See Bernard, 4 Vet. App. 384.  The 
Board notes the veteran has consistently asserted his 
entitlement to service connection and that all VA duties to 
notify and assist the veteran required for a service 
connection claim have been satisfied.

Service Connection Claims

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1131 (West 
2002); 38 C.F.R. § 3.303 (2005).  VA regulations provide that 
congenital or developmental defects, such as refractive error 
of the eye, are not diseases or injuries within the meaning 
of applicable VA legislation.  38 C.F.R. § 3.303(c).

Where a veteran served 90 days or more of continuous, active 
military service during a period of war or during peacetime 
service on or after January 1, 1947, and certain chronic 
diseases, including arthritis, become manifest to a degree of 
10 percent within one year from date of termination of 
service, such disease shall be presumed to have been incurred 
in service even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.307, 3.309 (2005).  

Pertinent case law has held that when a claimed disorder is 
not included as a presumptive disorder direct service 
connection may nevertheless be established by evidence 
demonstrating that the disease was in fact "incurred" 
during the service.  See Combee v. Brown, 34 F.3d 1039, 1042 
(Fed. Cir. 1994).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a veteran seeking disability 
benefits must establish the existence of a disability and a 
connection between service and the disability.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  VA is free to favor 
one medical opinion over another provided it offers an 
adequate basis for doing so.  See Owens v. Brown, 7 Vet. App. 
429 (1995).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2005).

In this case, service medical record show the veteran 
sustained simple fractures to the left tibia and fibula in 
May 1962 when he was hit by an automobile while riding a 
motorcycle in France.  There was no evidence of any back or 
neck injuries at that time.  An October 1963 report noted he 
complained of a back strain to the right side of the ribs 
after lifting a bundle the previous day.  The examiner's 
diagnosis was muscle strain.  Records are negative for 
complaint, diagnosis, or treatment for chronic back, neck, 
eye, or lung disorders.  The veteran's January 1964 
separation examination revealed normal clinical evaluations 
of the eyes, lungs, and spine.  It was noted a chest X-ray 
was essentially negative.  In his January 1964 report of 
medical history the veteran denied any eye trouble or 
shortness of breath.  A February 1964 report noted the 
veteran had a large hematoma to the left eye and a small 
bruise about the right eye incurred in a fight at the 
enlisted men's club.  X-ray films of the eye were negative.

In statements and personal hearing testimony the veteran 
asserted that he sustained back and neck injuries in a May 
1962 motorcycle accident, that he sustained neck injuries 
when he was beaten by a much larger serviceman in February 
1964, and that he has pleurisy and an eye disorder as a 
result of service.  He claims his service medical records are 
incomplete, that he did not report these disorders upon 
separation examination because of coercion, and that he was 
unable to afford private medical care after service.  In a 
July 2005 statement the veteran's former spouse recalled 
having met the veteran shortly after he was released from the 
hospital for injuries incurred in a motorcycle accident.  She 
stated she remembered his having had problems with leg and 
back pain and that he had complained of having to do heavy 
lifting after the accident.

VA medical records dated in October 1986 show the veteran 
sustained injuries including some aching to the neck and a 
floater in the left eye after someone struck him in the head 
with a piece of lumber.  X-rays revealed degenerative disc 
disease to the lumbar and cervical spines, mild degenerative 
osteoarthritic changes to the cervical spine, and minimal 
degenerative osteoarthritic changes to the lumbar spine.  A 
chest X-ray was essentially within normal limits.  An 
ophthalmology examination revealed foreign body, corneal 
scar, and floater to the left eye.  

VA orthopedic examination in March 1997 included diagnoses of 
primary cervical and lumbar spondylosis.  The examiner noted 
the claims file was reviewed and that the present cervical 
and lumbar spine disorders were believed to be primary in 
nature and not related to service.  A March 1997 VA 
respiratory disorders examination found there was no evidence 
of any treatment or diagnosis for any lung disorder in 
service.  It was noted that the veteran reported he had been 
treated for pleurisy, but that he did not describe any 
symptoms of pleurisy.  The examiner stated there was no 
evidence of a present lung disorder nor significant pulmonary 
symptoms.  The veteran's lungs were clinically normal.  It 
was noted that the pulmonary function test performed at that 
time revealed a poor effort by the veteran.  A March 1997 VA 
eye examination found no evidence of eye disease.  The 
diagnoses included bilateral hypertropia with astigmatism and 
presbyopia and mild bilateral vitreous liquefaction that was 
normal for the veteran's age.  Additional medical records 
show ongoing treatment for various disorders not presently at 
issue.  

A May 2005 VA eye examination included a diagnosis of 
bilateral early cataracts due to age.  It was noted there was 
no damage whatsoever as a result of fist fights during 
service.

Based upon the evidence of record, the Board finds the 
veteran's present back, neck, and eye disabilities were not 
present in service, were not manifest until many years after 
service, and are not shown to be related to service.  There 
is no competent evidence of any chronic cervical or lumbar 
spine disorders prior to October 1986 and the March 1997 VA 
orthopedic examiner specifically found the disorders present 
at that time were not related to service.  The March 1997 
respiratory disorders examiner found there was no evidence of 
any present lung disorder.  The March 1997 and May 2005 VA 
eye examination opinions are also persuasive that the veteran 
has no present eye disability as a result of service.  

While the veteran believes he has chronic back, neck, eye, 
and lung disorders as a result of service, he is not a 
licensed medical practitioner and is not competent to offer 
opinions on questions of medical causation or diagnosis.  
Grottveit, 5 Vet. pp. 91; Espiritu, 2 Vet. App. 492.  
Therefore, the Board finds entitlement to service connection 
must be denied.  

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the veteran's service connection claims.

Increased Rating Claim

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155(West 2002); 38 C.F.R. § 4.1 (2005).

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2005).  

Consideration of factors wholly outside the rating criteria 
constitutes error as a matter of law.  Massey v. Brown, 7 
Vet. App. 204, 207-08 (1994).  Evaluation of disabilities 
based upon manifestations not resulting from service-
connected disease or injury and the pyramiding of ratings for 
the same disability under various diagnoses is prohibited.  
38 C.F.R. § 4.14 (2005).

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7 (2005).  All reasonable doubt is 
to be resolved in favor of the claimant, but the reasonable 
doubt rule is not a means for reconciling actual conflict or 
a contradiction in the evidence.  38 C.F.R. § 4.3 (2005).

The Rating Schedule provides ratings for impairment of the 
tibia or fibula when there is evidence of malunion of the 
tibia and fibula with slight knee or ankle disability (10 
percent), for malunion of the tibia and fibula with moderate 
knee or ankle disability (20 percent), for malunion of the 
tibia and fibula with marked knee or ankle disability (30 
percent), and for nonunion of the tibia and fibula, with 
loose motion, requiring a brace, (40 percent).  38 C.F.R. 
§ 4.71a, Diagnostic Code 5262 (2005).

The Rating Schedule also provides that traumatic and 
degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic code for the specific joint or joints 
involved.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 
(2005).  A 10 percent rating is applicable for each major 
joint affected by limitation of motion when the limitation is 
noncompensable under the appropriate diagnostic code.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion, but in the absence of limitation 
of motion a compensable rating for degenerative arthritis can 
be assigned when there is X-ray evidence of the involvement 
of 2 or more major joints or 2 or more minor joint groups (10 
percent), or X-ray evidence of the same with occasional 
incapacitating exacerbations (20 percent).  Id.  

The Court has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  
See Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 
8 Vet. App. 202, 206 (1995).  VA regulations require that a 
finding of dysfunction due to pain must be supported by, 
among other things, adequate pathology.  38 C.F.R. § 4.40 
(2005).  "[F]unctional loss due to pain is to be rated at 
the same level as the functional loss when flexion is 
impeded."  Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1993).  

The Rating Schedule provides compensable ratings for 
limitation of flexion of the leg when flexion is limited to 
45 degrees (10 percent), 30 degrees (20 percent), 15 degrees 
(30 percent).  38 C.F.R. § 4.71a, Diagnostic Code 5260 
(2005).  Compensable ratings for limitation of extension of 
the leg are assigned when extension is limited to 10 degrees 
(10 percent), 15 degrees (20 percent), 20 degrees (30 
percent), 30 degrees (40 percent) or 45 degrees (50 percent).  
38 C.F.R. § 4.71a, Diagnostic Code 5261 (2005).  Normal knee 
flexion and extension is from 0 to 140 degrees.  38 C.F.R. 
§ 4.71, Plate II (2005).

The Rating Schedule also provides ratings for impairment of 
the knee when there is evidence of slight (10 percent), 
moderate (20 percent), or severe (30 percent) recurrent 
subluxation or lateral instability.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5257 (2005).  A 20 percent rating is assigned 
for dislocated semilunar cartilage with frequent episodes of 
"locking," pain, and effusion into the joint.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5258 (2005).

VA General Counsel precedent opinion has held that a separate 
rating under Code 5010 for traumatic arthritis was permitted 
when a veteran who was rated under Code 5257 for other knee 
impairment (due to instability or subluxation) also 
demonstrated additional disability with evidence of traumatic 
arthritis and a limitation of motion.  See VAOPGCPREC 23-97 
(Jul. 1, 1997).  Separate ratings are also permissible for 
limitation of flexion and limitation of extension of the same 
joint.  VAOPGCPREC 9-2004 (Sept. 17, 2004).  The Court has 
held that disabilities may be rated separately without 
violating the prohibition against pyramiding unless they 
constitutes the same disability or symptom manifestations.  
See Esteban v. Brown, 6 Vet. App. 259, 261 (1994).

In this case, service medical record show the veteran 
sustained simple fractures to the left tibia and fibula in 
May 1962 when he was hit by an automobile while riding a 
motorcycle in France.  Records show he was hospitalized for 
35 days in July and August 1962 because of a delayed union of 
the fractured left tibia.  The discharge diagnosis was 
malunion of fracture.  Records dated in September 1963 show 
the veteran complained of leg, knee, and ankle pain, and that 
examination revealed moderate pain at the fracture site with 
no other objective signs or significant abnormality.  X-rays 
revealed good alignment and healing.  The veteran's 
January 1964 separation examination noted the left leg was 
sturdy and non-tender.

On VA examination in March 1997 the veteran complained of 
increasing left knee and ankle problems.  Range of motion of 
the knees and ankles were symmetrical and normal.  There was 
no evidence of swelling or instability.  The examiner noted 
that there was no objective evidence of any significant 
musculoskeletal deformity, neurologic deficit, or atrophy 
other than due to disuse.  The veteran's pain was expected to 
be mild and the effects on function minimal.

VA orthopedic examination in May 2005 noted the veteran had 
recently developed arthritic changes in the left knee and 
that a magnetic resonance imaging (MRI) study showed 
incomplete tears to the medical meniscus, degeneration in the 
lateral meniscus, and a benign, nonsymptomatic Baker's cyst.  
Range of motion of the left knee was from 0 to 140 degrees, 
without pain.  McMurray's and Lachman's signs were negative.  
There was no instability.  It was the examiner's opinion that 
the veteran's degenerative and arthritic changes in the left 
knee were influenced by the original tibia and fibula injury 
with prolonged immobilization and resultant temporary 
atrophy.  

Based upon the evidence of record, the Board finds the 
veteran's service-connected residuals of a midshaft fracture 
of the left tibia are presently manifested by no more than 
impairment of the tibia with slight knee or ankle disability.  
The evidence shows that on VA examination in May 2005 range 
of motion studies revealed normal left knee extension to 0 
degrees and flexion to 140 degrees.  The knee was stable and 
there was no evidence of any left ankle impairment.  These 
findings are indicative of no more than a slight disability 
as a result of the service-connected tibia impairment.  
Therefore, the Board finds a rating in excess of 10 percent 
is not warranted under the criteria for Diagnostic Code 5262.  

Alternatively, a 10 percent rating could be assigned under 
the criteria for traumatic arthritis, Diagnostic Code 5010, 
based upon the X-ray examination findings to the left knee.  
A separate rating for traumatic arthritis, however, would 
violate the prohibition against the pyramiding of ratings for 
the same disability.  There is also no evidence demonstrating 
that any higher or separate ratings are otherwise warranted 
based upon limitation of left leg flexion or extension.  In 
the absence of any objective evidence of an additional left 
knee disability, the Board finds the appeal for a rating in 
excess of 10 percent must be denied.

The Board also finds there is no evidence of any unusual or 
exceptional circumstances, such as marked interference with 
employment or frequent periods of hospitalization related to 
this service-connected disorder that would take the veteran's 
case outside the norm so as to warrant an extraschedular 
rating.  Therefore, referral by the RO to the Chief Benefits 
Director of VA's Compensation and Pension Service, under 
38 C.F.R. § 3.321, is not warranted.  See Bagwell v. Brown, 9 
Vet. App. 337 (1996).  The Board finds the preponderance of 
the evidence is against the veteran's claim for an increased 
rating.













ORDER

Entitlement to service connection for a back disability is 
denied.

Entitlement to service connection for a neck disability is 
denied.

Entitlement to service connection for an eye disability is 
denied.

Entitlement to service connection for a lung disability is 
denied.

Entitlement to a disability rating in excess of 10 percent 
for the residuals of a midshaft fracture of the left tibia is 
denied.



			
	GARY L. GICK	RENÉE M. PELLETIER
	             Veterans Law Judge                                      
Veterans Law Judge
       Board of Veterans' Appeals                          
Board of Veterans' Appeals



	                        
____________________________________________
	D. C. SPICKLER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


